
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.54



FLOWSERVE CORPORATION
PERFORMANCE UNIT PLAN


        1.    Establishment of the Plan.    The name of the Plan is the
Flowserve Corporation Performance Unit Plan (hereinafter called the "Plan"). The
effective date of the Plan is January 1, 2001.

        2.    Purpose.    The purpose of the Plan is to provide an incentive to
certain key employees of Flowserve Corporation (the "Company") and of its
subsidiary corporations to improve the earnings and performance of the Company.

        3.    Administration.    The Plan shall be administered by the
Compensation Committee (the "Committee") of the Board of Directors of the
Company. No member of the Committee shall be eligible to participate in the
Plan. The Committee shall have power to construe and interpret the Plan and to
establish and amend rules, regulations and forms for its administration and to
certify all payments made under the Plan. The determination of the Committee on
all matters relating to the Plan shall be conclusive. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any award thereunder.

        4.    Eligibility.    Employees eligible to participate in the Plan
shall be those key employees of the Company or any subsidiary corporation whose
efforts may have an effect upon the growth and performance of the Company and
who shall be selected to participate in the Plan by the Committee or any
successor thereto. The eligibility date for selection by the Committee shall be
January 15 in the first year of each three-year cycle of the Plan ("Eligibility
Date").

        5.    Award of Performance Units.    Awards under the Plan consist of
Performance Units. A Performance Unit is a contingent right to receive cash if
the Company meets the financial goals established by the Committee for a
three-year cycle of the Plan. Annually, within 120 days after the close of the
Company's fiscal year, the Committee may award to eligible employees Performance
Units in such amounts so as to have a target value at the conclusion of a
three-year cycle equal to a pre-determined percentage of annual base salary at
the time of the award. To determine the amount of an award to a non-U.S.
employee, annual base salary in local currency shall be converted into U.S.
dollars at the applicable exchange rate on January 31 (or the next business day)
following the Employee's Eligibility Date.

        6.    Value of Performance Units.    In connection with each award, the
Committee shall establish a targeted three-year compound growth rate in earnings
per share of the Common Stock of the Company for such three-year cycle of the
Plan. The targeted value of a Performance Unit shall be equal to the sum of the
annual earnings per share targets for the three-year cycle. The final value of a
Performance Unit shall be equal to (i) the actual earnings per share for the
three full fiscal years beginning with the fiscal year in which an award of a
Performance Unit is made to an employee multiplied by (ii) a performance
multiplier set at the discretion of the Committee and based on the annual growth
rate in earnings per share during the three-year cycle by comparing, upon a
compounded basis, the earnings per share for the final year of the cycle with
the earnings per share during the fiscal year immediately preceding the award of
a Performance Unit. Earnings per share for any fiscal year will be determined by
reference to the published financial reports of the Company by dividing reported
consolidated net income for the year by the reported average number of common
shares outstanding, during such year.

        7.    Vesting of Performance Units.    

(A)General. The value of Performance Units will vest fully in the employee to
whom awarded at the close of business on the last day of the fiscal year with
reference to which the value of a Performance Unit is finally determined.

(B)Vesting Upon Change in Control. If there is an event constituting a Change in
Control (as hereinafter defined) of the Company, the value of all outstanding
Performance Units shall

--------------------------------------------------------------------------------

immediately vest in the employee to whom awarded as of the date on which such
Change in Control occurs. The value shall be equal to (i) the actual earnings
per share for full fiscal years since the beginning of the fiscal year in which
the Performance Unit was awarded plus target earnings per share for each of the
remaining years in the three-year performance cycle multiplied by (ii) a
performance multiplier set by the Committee and based on the annual growth rate
in earnings per share during the three-year cycle.Definition of Change in
Control. Change in Control shall mean any Change in Control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934 (the
"Exchange Act"). Without limitation, such a Change in Control shall be deemed to
have occurred upon the occurrence of any of the following:

(i)Any "Person" (within the meaning of Articles 13(d) and 14(d)(2) of the
Exchange Act), other than the Company or affiliates controlled by the Company,
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of 20% or more of either: (a) the
then outstanding common shares of the Company (the "Outstanding Shares") or
(b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the "Voting
Power"); provided, however, that such beneficial ownership shall not constitute
a Change in Control if it occurs as a result of any of the following
acquisitions of securities: (1) any acquisition directly from the Company,
(2) any acquisition by the Company or any corporation, partnership, trust or
other entity controlled by the Company (a "Subsidiary"), (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary or (4) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (a) or (b) of
Section 7(C)(iii) are satisfied. Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely because any Person (the "Subject
Person") became the beneficial owner of 20% or more of the Outstanding Shares or
Voting Power as a result of the acquisition of Outstanding Shares or Voting
Power by the Company, including any affiliates defined in clauses (i)(b)(2) or
(i)(b)(3) of this Section 7(C), which, by reducing the number of Outstanding
Shares or Voting Power, increases the proportional number of shares beneficially
owned by the Subject Person; provided, that if a Change in Control would be
deemed to have occurred (but for the operation of this sentence) as a result of
the acquisition of Outstanding Shares or Voting Power by the Company, and after
such share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional Outstanding Shares or Voting Power which increases the
percentage of the Outstanding Shares or Voting Power beneficially owned by the
Subject Person, then a Change in Control shall then be deemed to have occurred;
or

(ii)Individuals who constitute the Board (the "Incumbent Board") cease for any
reason except for the death, disability, or ineligibility of the director to
seek reelection to the Board as a result of term or age limitations, to
constitute at least two-thirds of the Board within any consecutive twenty-four
month period; provided, however, that any individual becoming a director
subsequent to the date of the beginning of such 24 month period whose election,
or nomination for election by the Company's shareholders, was approved by a vote
of at least two-thirds of the elected directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than

2

--------------------------------------------------------------------------------

the Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation; or

(iii)The consummation of a reorganization, merger or consolidation, in each
case, unless, following such reorganization, merger or consolidation, (a) more
than 50% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation (or any
parent thereof) and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Voting Power immediately
prior to such reorganization, merger or consolidation, in substantially the same
proportions as their ownership immediately prior to such reorganization, merger
or consolidation of such Outstanding Shares and Voting Power, as the case may
be, or (b) (1) officers of the Company as of the effective date of such
reorganization, merger or consolidation constitute at least two-thirds of the
officers of the corporation resulting from such reorganization, merger or
consolidation, (2) elected members of the Board of Directors of the Company as
of the effective date of such reorganization, merger or consolidation constitute
at least two-thirds of the board of directors of the corporation resulting from
such reorganization, merger or consolidation and (3) the chairman of the board
of directors, the chief executive officer and the president of the corporation
resulting from such reorganization, merger or consolidation are held by
individuals with the same positions at the Company as of the effective date of
such reorganization, merger or consolidation; or

(iv)The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Voting Power immediately
prior to such sale, lease, exchange or other disposition in substantially the
same proportions as their ownership immediately prior to such sale, lease,
exchange or other disposition of such Outstanding Shares and Voting Power, as
the case may be, (ii) no Person (excluding the Company and any employee benefit
plan (or related trust) of the Company or a Subsidiary of the Company or a
subsidiary thereof or any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, 20% or more
of the Outstanding Shares or Voting Power, as the case may be) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of such corporation (or any parent thereof) and the
combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors and (iii) at least two-thirds of the members of the Board of
Directors of such corporation (or any parent thereof) were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale, lease, exchange or other disposition of
assets of the Company.

Notwithstanding anything to the contrary in this Section 7(C) and without
limitation, the Incumbent Board may, in its sole discretion, determine that a
Change in Control has occurred

3

--------------------------------------------------------------------------------

under circumstances other than those contemplated by this Section 7(C). In such
circumstances, a Change in Control will be deemed to have occurred through a
vote by two-thirds (2/3) of the Incumbent Board to approve a motion declaring
such a Change in Control has occurred.

        8.    Limitation on Value of Performance Units.    Prior to the
beginning of the each three-year cycle, the Committee will establish a hurdle
rate ("Hurdle Rate") based on the average return on net assets (before special
items) or such other financial performance standard approved by the Committee
for the three-year cycle. No payments on account of Performance Units will be
paid unless the Company has met or exceeded its Hurdle Rate.

        9.    Payments on Account of Performance Units.    Payments on account
of Performance Units which have fully vested shall be made to the employees in
whom such Units have vested, in cash within 90 days of the date, or as soon as
practicable thereafter, upon which such units become vested. For non-U.S.
employees, the U.S. dollar amount payable shall be converted to the employee's
local currency at the exchange rate on December 31 of last year of the
performance cycle.

        10.    Adjustments.    The Committee may make adjustments from time to
time in the number of Performance Units credited to any employee's account or in
the earnings per share, in such reasonable manner as the Committee may determine
to reflect (i) any increase or decrease in the number of issued shares of common
stock of the Company resulting from a subdivision or consolidation of shares or
any other capital adjustment, the payment of stock dividends or other increases
or decreases in such shares effected without receipt of consideration by the
Company; or (ii) material changes in the Company's accounting practice or
principles; or (iii) material acquisitions or dispositions, the effect of which
would be to distort earnings per share of the performance multiplier described
above.

        11.    Death, Disability, Retirement or Termination.    If, before the
vesting of Performance Units, an employee holding such Performance Units ceases
to be employed by the Company or any of its subsidiaries for any reason other
than death, disability or retirement, unvested Performance Units will be
forfeited.

        In the event of an employee's death, disability or retirement before the
vesting of any Performance Units which he or she may hold, the Committee may,
but is not obligated to, provide in its sole discretion for the vesting and
payment of any such unvested Performance Units upon an equitable basis
reflecting the performance of the Company during the period beginning on the
date when such employee was awarded Performance Units and ending upon the date
of death, disability or retirement.

        No Performance Unit shall be regarded as in any way vested unless the
employee is in the employ of the Company or any of its subsidiaries at the
conclusion of the period in which the value of any Performance Units is finally
determined, and the decision of the Committee with respect to any such
determination shall be final.

        12.    Amendment or Termination of Plan.    The Board of Directors,
other than Directors who are participants under the Plan, may amend, suspend or
terminate this Plan at any time or from time to time, provided, however that no
amendment, suspension or termination may affect the terms of any then
outstanding Performance Units without the written consent of the holder thereof.

        13.    Continuance of Employment.    The Plan shall not impose any
obligation on the Company or its subsidiary corporations to continue the
employment of any person.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Corporation has caused this instrument as
amended and restated to be executed effective as of January 1, 2001, except as
otherwise stated herein.

    FLOWSERVE CORPORATION
 
 
By:
/s/ Ronald F. Shuff

--------------------------------------------------------------------------------

Ronald F. Shuff
Vice President, Secretary and General Counsel

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.54



FLOWSERVE CORPORATION PERFORMANCE UNIT PLAN
